Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 12 July 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



July 12th. 1793.

His Catholic Majesty’s Commissioners present their Compliments to the Secretary of State, and have the honor to transmit herein the Passport requested from them.
The Commissioners are extreamely obliged to the Secretary of State for his polite offer in haveing their dispatches conveyed by the same person, and with pleasure would embrace so favourable opportunity, had they not fixed to forward them by a Spanish Gentleman who will sail about the same time.
